Murphy Exploration &
                                                                  Production Co.-USA, A
                                                                       Delaware /s



                         Fourth Court of Appeals
                                San Antonio, Texas
                                     August 27, 2015

                                   No. 04-15-00118-CV

  Shirley ADAMS, Charlene Burgess, Willie Mae Herbst Jasik, William Albert Herbst, Helen
                     Herbst and R. May Oil & Gas Company, Ltd.,
                                      Appellants

                                             v.

    MURPHY EXPLORATION & PRODUCTION CO.-USA, A Delaware Corporation,
                            Appellee

               From the 218th Judicial District Court, Atascosa County, Texas
                             Trial Court No. 13-05-0466-CVA
                         Honorable Stella Saxon, Judge Presiding


                                      ORDER
    The Appellee’s Second Unopposed Motion for Extension of Time to File Brief is
GRANTED. The appellee’s brief is due on September 21, 2015.


                                                  _________________________________
                                                  Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of August, 2015.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court